                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 DANIEL B. HURLBUT                                                                    PLAINTIFF

 v.                                   Civil No. 6:19-CV-06106

 LIEUTENANT ADAM CLARK, et. al.                                                   DEFENDANTS


                                             ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis.

       On October 6, 2019, a Suggestion of Death upon the record was filed in Hurlbut v. Correct

Care Solutions, LLC, No. 6:18-cv-06016. The Suggestion of Death indicates Plaintiff died on

September 28, 2019; this date was confirmed through research by the Court.

       As this case has not yet been served, the Court now takes judicial notice of Plaintiff’s death

for this case. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (the Court may take judicial

notice of public records).


       IT IS SO ORDERED this 9th day of October 2019.




                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 1
